Name: Commission Decision of 19 November 1992 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-12-08

 Avis juridique important|31992D0556Commission Decision of 19 November 1992 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia Official Journal L 358 , 08/12/1992 P. 0020 - 0021COMMISSION DECISION of 19 November 1992 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia (92/556/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) (1), as amended by Regulation (EEC) No 444/92 (2), and in particular Article 27 thereof, Having regard to Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (3), as last amended by Regulation (EEC) No 815/91 (4), and in particular Article 15 (6) (b) (i) thereof, Whereas Regulation (EEC) No 715/90 provides for the possibility of issuing import licences for beef and veal products; whereas, however, imports must take place within the limits of the quantities specified for each of these exporting non-member countries; Whereas the applications for import licences submitted between 1 and 10 November 1992, expressed in terms of boned meat, in accordance with Article 15 (1) (b) of Regulation (EEC) No 2377/80, do not exceed, in respect of products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia, the quantities available from these States; whereas it is therefore possible to issue import licences in respect of the quantities requested; Whereas the remaining quantities, in respect of which licences may be applied for from 1 December 1992, should be fixed within the scope of the total quantity of 49 600 tonnes; Whereas it seems expedient to recall that this Decision is without prejudice to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine and fresh meat or meat based products from third countries (5), as last amended by Regulation (EEC) No 1601/92 (6), HAS ADOPTED THIS DECISION: Article 1 The following Member States shall issue on 21 November 1992 import licences concerning beef and veal products, expressed in terms of boned meat, originating in certain African, Caribbean and Pacific States, in respect of the quantities and the countries of origin stated: Germany: - 105,00 tonnes originating in Botswana, - 830,00 tonnes originating in Zimbabwe, - 570,00 tonnes originating in Namibia; The Netherlands: - 200,00 tonnes originating in Madagascar, United Kingdom: - 740,00 tonnes originating in Zimbabwe, - 397,00 tonnes originating in Namibia; Portugal: - 15,00 tonnes originating in Kenya. Article 2 Applications for licences may be submitted, in accordance with Article 15 (6) (b) (ii) of Regulation (EEC) No 2377/80 during the first 10 days of November 1992 in respect of the following quantities of boned beef and veal: - Botswana: 3 291,10 tonnes, - Kenya: 127,00 tonnes, - Madagascar: 6 303,38 tonnes, - Swaziland: 3 234,69 tonnes, - Zimbabwe: 1 113,13 tonnes, - Namibia: 1 706,20 tonnes. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 30. 3. 1990, p. 85. (2) OJ No L 52, 27. 2. 1992, p. 7. (3) OJ No L 241, 13. 9. 1980, p. 5. (4) OJ No L 83, 3. 4. 1991, p. 6. (5) OJ No L 302, 31. 12. 1972, p. 28. (6) OJ No L 173, 27. 6. 1992, p. 13.